Exhibit 10.9(a)

June 1, 2015

Altis Partners (Jersey) Limited

2 Hill Street

St Helier, Jersey

Channel Islands JE2 4UA

Attention: Mr. Stephen Hedgecock

 

  Re: Management Agreement Renewals

Dear Mr. Hedgecock:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2016 and
all other provisions of the Management Agreements will remain unchanged.

 

  •   Global Diversified Futures Fund L.P.

  •   CMF Altis Partners Master Fund L.P.

  •   Institutional Futures Portfolio L.P.

  •   Global Futures Fund Ltd.

  •   Tactical Diversified Futures Fund L.P.

  •   MSMF Custom Solutions Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mr. Patrick T. Egan at 522 Fifth
Avenue – 7th Floor, New York, NY 10036 or fax to 866-428-9026. If you have any
questions, I can be reached at 212-296-6808 or contact Jack Yuen at
212-296-1320.

 

Very truly yours, CERES MANAGED FUTURES LLC By:  

/s/ Patrick T. Egan

Patrick T. Egan President and Director

ALTIS PARTNERS (JERSEY) LIMITED

By:

 

/s/ Alex Brunwin /s/ N. Reeve - Gray

Print Name:

 

ALEX BRUNWIN N. REEVE - GRAY

AL/sr